Citation Nr: 1203757	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1951 to August 1956, and from November 1956 to December 1971.  He served in Korea from March 1954 to September 1955, and had two tours in Vietnam from August 1965 to October 1966, and June 1967 to June 1968.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at an October 2011 Travel Board hearing before the undersigned at the San Antonio VA office.  A transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes obtaining treatment records under the facts and circumstances of this case.

The Veteran in this case contends that he injured his low back during active service, and that his low back problems have continued since retirement from service in 1971.  At the October 2011 Board hearing, he testified that he first injured his back while driving, loading, and unloading heavy trucks carrying gasoline, rations, and machinery in the early 1950s.  He continued to drive trucks until 1963, when he began lifting heavy security equipment as a crypto repairman.  

The Veteran further testified that he sought treatment for back pain at the 21st Evacuation Hospital in Korea in 1954.  He also spent a week in the hospital for back pain in 1965 during his first tour in Vietnam, and visited a hospital again for back pain in 1967, during his second Vietnam tour.  

His wife testified that she met him in 1966, and that he sent her recordings from Vietnam every week.  At one point, she had not heard from him in two months, so she contacted the Red Cross to locate him.  They informed her that he was in the hospital for mental health and back issues.  Moreover, she testified that the Veteran continued to have back pain after he returned from Vietnam.  After he retired in 1971, they moved to Virginia, where he received treatment for his back at Walter Reed Hospital and at DeWitt Community Army Hospital at Fort Belvoir for the next 30 years.  

The claims file does not contain documentation of treatment at hospitals in Korea or Vietnam, nor does it contain records from Walter Reed Hospital or the DeWitt Community Army Hospital.  Moreover, it does not appear that any attempt to obtain these records has been made.  

The Veteran's service treatment records indicate that in November 1971, he was diagnosed with a severe lumbosacral muscle sprain, and that he had originally injured his low back in 1967.  Moreover, a private physician, Dr. R.G.J., has related the Veteran's current low back degenerative changes to his active military service.  Because there is at least some indication of a relationship between the Veteran's current back disorder and active service, and his service records do indicate a back injury in 1967, the Board finds that VA's duty to assist includes attempting to obtain records from the hospitals in Korea and Vietnam, as well as treatment records from Walter Reed and DeWitt Community Army Hospitals.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. With appropriate authorization as needed from the Veteran, request any and all records from the appropriate organization(s) relating to treatment for low back problems at the 21st Evacuation Hospital in Korea from March 1954 to September 1955.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.

2.  Contact the Veteran to obtain as much information as he can provide about the location of his hospitalizations in Vietnam in 1965 and 1967.  Then, with appropriate authorization as needed from him, request any and all records from the appropriate organization(s) relating to treatment for low back problems at these hospitals in Vietnam during the time periods August 1965 to October 1966, and June 1967 to June 1968.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.

3.  With appropriate authorization as needed from the Veteran, request any and all records from Walter Reed and DeWitt Community Army Hospitals relating to treatment for low back problems from 1971 to 2001.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.

4.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the any of the aforementioned records are unavailable.  

5.  When the development requested has been completed, as well as any other development deemed appropriate under the circumstances, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



